Exhibit 10.19

 

 

 

NOVATION AGREEMENT

TO THE TIME CHARTERPARTY DATED THE

5TH DAY OF JANUARY 2006

IN RESPECT OF M/T STENA CONTEST

 

 

among

 

 

GMR CONTEST LLC,

as disponent owner,

 

 

STENA BULK AB,

as charterer

 

 

and

 

 

CONTEST LTD.,

as original owner

 

 

 

January    , 2011

 

--------------------------------------------------------------------------------


 

NOVATION AGREEMENT

TO THE TIME CHARTERPARTY DATED THE

5TH DAY OF JANUARY 2006

IN RESPECT OF M/T STENA CONTEST

 

THIS NOVATION AGREEMENT TO THE TIME CHARTERPARTY DATED THE 5TH DAY OF JANUARY
2006 IN RESPECT OF M/T STENA CONTEST (this “Agreement”) is made as of the    day
of January, 2011, by and among (i) GMR Contest LLC, a Marshall Islands limited
liability company (the “Disponent Owner”), as disponent owner, (ii) Stena Bulk
AB, a company incorporated in the Kingdom of Sweden (the “Charterer”), as
charterer, and (iii) Contest Ltd., a company incorporated in the Islands of
Bermuda (the “Original Owner”, and together with the Disponent Owner and the
Charterer, the “Parties”), as original owner.

 

W I T N E S S E T H:

 

WHEREAS, by a “Shelltime 4” time charterparty dated January 5, 2006 (together
with all amendments thereto and supplements thereof the, “Time Charter”),
entered into by the Original Owner, as owner, and the Charterer, as charterer,
the Charterer agreed to charter on a time charter basis from the Original Owner
the Bermudian registered M/T STENA CONTEST, with IMO No. 9272199 (the “Vessel”);

 

WHEREAS, pursuant to a memorandum of agreement dated January 18, 2011, entered
into between the Original Owner, as seller, and MR Contest Shipping L.L.C., a
Marshall Islands limited liability company (the “New Owner”), as buyer, the
Original Owner agreed to sell, and did sell and deliver, and the New Owner
agreed to buy, and did buy and take delivery of, the Vessel on January    , 2011
(the “Delivery Date”);

 

WHEREAS, the New Owner, upon taking title to the Vessel, registered the Vessel
under the laws and flag of the Republic of the Marshall Islands;

 

WHEREAS, pursuant to a “Barecon 2001” bareboat charterparty dated January 18,
2011 (as amended and supplemented from time to time, the “Bareboat Charter”),
entered into between the New Owner, as owner, and the Disponent Owner, as
bareboat charterer and disponent owner, the Bareboat Charter having become
effective upon the Delivery Date, the Disponent Owner chartered on a bareboat
charter basis from the New Owner the Vessel; and

 

WHEREAS, this Agreement sets out the terms and conditions upon which the
Charterer has consented, pursuant to Clauses 87 and 93 of the Time Charter, to
(i) the change of ownership of the Original Owner and the Vessel and to the
change of flag of the Vessel and (ii) the sale of the Vessel by the Original
Owner to the New Owner, the bareboat chartering of the Vessel from the New Owner
to the Disponent Owner, and the Disponent Owner being substituted in place of
the Original Owner as a party to the Time Charter according to the terms of this
Agreement, respectively.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the Parties agree as
follows:

 

ARTICLE I

RULES OF CONSTRUCTION; DEFINED TERMS

 

SECTION 1.01 Rules of Construction; Defined Terms. For purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires;

 

(a)     The terms defined in this Agreement have the meanings assigned to them
in this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

 

(b)     Terms not otherwise defined herein shall have the meaning ascribed
thereto in the Time Charter;

 

(c)     References herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs,” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

 

(d)     Reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

 

(e)     The words “herein,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
and

 

(f)      The term “include” or “including” shall mean without limitation by
reason of enumeration.

 

ARTICLE II

NOVATION

 

SECTION 2.01 Novation. On and with effect from the Effective Date (as
hereinafter defined):

 

(a)     The Disponent Owner shall be and is hereby substituted in place or the
Original Owner as a party to the Time Charter and shall be construed as the
“Owner” of the Vessel under the Time Charter and that the Time Charter shall
henceforth be construed and treated in all respects as if the Disponent Owner
was named therein instead of the Original Owner; provided, always, that it is
understood that the Disponent Owner is

 

2

--------------------------------------------------------------------------------


 

“acting”, and can only act, as if it is the “disponent owner” of the Vessel
pursuant to the terms of the Bareboat Charter;

 

(b)  The Disponent Owner shall duly and punctually perform and discharge all
obligations and liabilities whatsoever from time to time to be performed or
discharged by virtue of the Time Charter in all respects as if the Disponent
Owner was named therein instead of the Original Owner;

 

(c)  The Charterer shall be bound by the Time Charter in all respects as if the
Disponent Owner was (and has at all times been) named therein instead of the
Original Owner; provided, always, that it is understood that the Disponent Owner
is “acting”, and can only act, as if it is the “disponent owner” of the Vessel
pursuant to the terms of the Bareboat Charter;

 

(d)  The Charterer and the Original Owner mutually release and discharge each
other from all liabilities, obligations, claims and demands whatsoever touching
or concerning the Time Charter and in respect of anything done or omitted to be
done under or in connection therewith arising after the date hereof but without
prejudice to the rights of the Disponent Owner and the Charterer against each
other in respect of any such liabilities, obligations, claims and demands; and

 

(e)  The Original Owner hereby agrees to pay to Disponent Owner on the date
hereof any charter hire paid to it by the Charterer but not yet earned by the
Original Owner.

 

SECTION 2.02 Certain Amendments to the Time Charter. On and with effect from the
Effective Date, the following amendments to the Time Charter shall apply:

 

(a)  All references to the “vessel” or its “flag” or its “registry” in the Time
Charter shall be construed and interpreted to reflect that the Vessel is now
registered under, and flying the flag of, the Republic of the Marshall Islands;

 

(b)  In Clause 47 (Basic Hire), all text in the table beginning with and
following “Option 3” shall be deleted and replaced with the following:

 

“Option 3

 

January 5, 2011 — July 4, 2011

 

$

15,000

 

Option 4

 

July 5, 2011 — July 4, 2012 (optional)

 

$

14,000

  (declarable latest by 1st May, 2011)”;

 

(c)  In Clause 48:

 

(i) The first line of the first paragraph shall be deleted and replaced with the
following:

 

3

--------------------------------------------------------------------------------


 

“Additional Hire, as hereinafter defined, shall only be payable for Option Years
1-2, as defined in Clause 47 and only if such extension of the Charter”;

 

(ii)  In the first line of paragraph (C) the words “Time Charter Party for M/T
Stena Concept, entered into between the Charterers and Concept Ltd.”, shall be
amended to read “Time Charter Party for M/T Stena Concept, entered into between
the Charterers and Concept Ltd., as novated and amended by a Novation Agreement
dated January    , 2011”;

 

(d)  In Clause 49, the second paragraph beginning with “If the Charter” shall be
deleted and replaced with the following:

 

“If the Charter has been extended for Option Years 1-3 as aforementioned, by the
Charterers or the Owners, as the case may be, the Charterers shall have one
option, such to be declared by the Charterers not later than May 1, 2011, to
extend this Charter for one year at the Basic Hire specified in Clause 47 for
Option Year 4, but without any Additional Hire.”

 

(e)  In Clause 87, romanette “(i)” shall be deleted in its entirety and replaced
with the following:

 

“(i) the Owners shall remain the “disponent owners” of the vessel pursuant to
that certain bareboat charterparty dated January 18, 2011 (the “Bareboat
Charter”), entered into between the MR Contest Shipping L.L.C., as owner, and
the Owner, as disponent owner,”; and

 

(f)  Clause 93 shall be deleted in its entirety.

 

ARTICLE III
MISCELLANEOUS

 

SECTION 3.01 Amendments; Waiver. This Agreement may be amended only by agreement
in writing of all Parties. No waiver of any provision nor consent to any
exception to the terms of this Agreement or any agreement contemplated hereby
shall be effective unless in writing and signed by the Party to be bound and
then only to the specific purpose, extent and instance so provided.

 

SECTION 3.02 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement and the table of contents included in this
Agreement are for convenience only and do not constitute a part of this
Agreement.

 

SECTION 3.03 Counterparts. This Agreement and any amendment hereto may be
executed in one or more counterparts and by different Parties in separate
counterparts. All of such counterparts shall constitute one and the same
agreement (or

 

4

--------------------------------------------------------------------------------


 

other document) and shall become effective (unless otherwise provided therein)
when one or more counterparts have been signed by each Party and delivered to
the other Parties.

 

SECTION 3.04 Notices. Any notice or other communication hereunder and under the
Time Charter must be given in writing and (a) delivered in person,
(b) transmitted by telex, facsimile or telecommunications mechanism or
(c) mailed by certified or registered mail, postage prepaid, return receipt
requested as follows:

 

If to Disponent Owner:

 

c/o General Maritime Corporation

299 Park Avenue, 2nd Floor

New York, NY 10171

Facsimile No.: 212-763-5603

Telephone No.: 212-763-5600

Email: Jeffrey.Pribor@generalmaritimecorp.com

Attention: Jeffrey Pribor

 

If to Original Owner:

 

c/o General Maritime Corporation

299 Park Avenue, 2nd Floor

New York, NY 10171

Facsimile No.: 212-763-5603

Telephone No.: 212-763-5600

Email: Jeffrey.Pribor@generalmaritimecorp.com

Attention: Jeffrey Pribor

 

If to Charterer:

 

Stena Denmark terminal

SE-405 19 Gothenburg

Sweden

Attention: Jan Sonesson

Email: jan.sonesson@stenabulk.com

 

or to such other address or to such other person as any Party shall have last
designated by notice to the other Parties. Each such notice or other
communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified in (or pursuant to) this
Section 3.04 and an appropriate answerback is received, (ii) if given by mail,
three days after such communication is deposited in the mail with first class
postage prepaid, addressed as aforesaid or (iii) if given by any other means,
when actually received at such address.

 

SECTION 3.05 Remedies; Waiver. Except to the extent this Section 3.05 is
inconsistent with any other provision in this Agreement or applicable law, all
rights and remedies existing under this Agreement and any related agreements or
documents are cumulative with and not exclusive of, any rights or remedies
otherwise available. No failure on the part of any Party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof, nor shall any
single or partial exercise preclude any further

 

5

--------------------------------------------------------------------------------


 

or other exercise of such or any other right. A person who is not party to this
Agreement may not enforce, or otherwise have the benefit of, any provision of
this Agreement under the Contracts (Rights of Third Parties) Act 1999.

 

SECTION 3.06 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable in any jurisdiction, such invalid, illegal
or unenforceable provision shall remain in full force and effect as to any other
jurisdiction, and the remaining provisions of this Agreement shall remain in
full force and effect.

 

SECTION 3.07 Governing Law. THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS
ARISING OUT OF OR IN CONNECTION WITH IT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF ENGLAND.

 

SECTION 3.08 Effective Date. This Agreement will become effective as of the date
and time set-out in the Protocol of Delivery and Acceptance executed in
conjunction with the Bareboat Charter (the “Effective Date”), but in no event
later than February 15, 2011.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first set forth above.

 

 

GMR CONTEST LLC

 

 

 

 

 

By:

/s/ Brian D. Kerr

 

 

Name:

 

 

Title:

 

 

 

 

 

STENA BULK AB

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CONTEST LTD.

 

 

 

 

 

By:

/s/ Brian D. Kerr

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

or other exercise of such or any other right. A person who is not party to this
Agreement may not enforce, or otherwise have the benefit of, any provision of
this Agreement under the Contracts (Rights of Third Parties) Act 1999.

 

SECTION 3.06 Severability. If any provision of this Agreement is determined to
he invalid, illegal or unenforceable in any jurisdiction, such invalid, illegal
or unenforceable provision shall remain in full force and effect as to any other
jurisdiction, and the remaining provisions of this Agreement shall remain in
full force and effect.

 

SECTION 3.07 Governing Law. THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS
ARISING OUT OF OR 1N CONNECTION WITH IT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF ENGLAND.

 

SECTION 3.08 Effective Date. This Agreement will become effective as of the date
and time set-out in the Protocol of Delivery and Acceptance executed in
conjunction with the Bareboat Charter (the “Effective Date”), but in no event
later than February 15, 2011.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first set forth above.

 

 

GMR CONTEST LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------